UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Schedule 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the registrantx Filed by a party other than the registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Section 240.14a-12 InkSure Technologies Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: INKSURE TECHNOLOGIES INC. , SUITE 401 NEW YORK, NEW YORK 10017 August 8, 2011 Dear Fellow Stockholders: An Annual Meeting of Stockholders will be held on Thursday, September 8, 2011 at 10:00 A.M. local time, at the offices of Z.A.G. / S&W LLP – 1290 Avenue of the Americas, 32nd Floor, New York, New York, 10104. The Notice of Annual Meeting and Proxy Statement, which follow, describe the business to be conducted at the Annual Meeting. Whether or not you plan to attend the Annual Meeting in person, it is important that your shares be represented and voted. After reading the enclosed Notice of Annual Meeting and Proxy Statement, I urge you to complete, sign, date and return your proxy card in the envelope provided. If the address on the accompanying material is incorrect, please advise our Transfer Agent, Pacific Stock Transfer Company, in writing, at 4045 S. Spencer Street, Suite 403 Las Vegas, NV 89119. Your vote is very important, and we will appreciate a prompt return of your signed proxy card. Cordially, Tal Gilat President and Chief Executive Officer INKSURE TECHNOLOGIES INC. , SUITE 401 NEW YORK, NEW YORK 10017 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 8, 2011 To the Stockholders of InkSure Technologies Inc.: NOTICE IS HEREBY GIVEN that an Annual Meeting of Stockholders of InkSure Technologies Inc. (the “Company”) will be held on Thursday, September 8, 2011 at 10:00 A.M. local time at the offices of Z.A.G. / S&W LLP – 1290 Avenue of the Americas, 32nd Floor, New York, New York, 10104, for the following purposes: (i) To elect the five members named in the accompanying proxy statement, to serve on the Board of Directors until the next Annual Meeting of Stockholders and until their respective successors have been elected and qualified, or until their earlier death, resignation or removal; (ii) To ratify and approve the InkSure 2011 Employees, Directors and Consultants Stock Plan, as approved by the Board of Directors on August 4, 2011; and (iii)To transact such other business as may properly come before the meeting or any adjournment or adjournments thereof. Only stockholders of record on the books of the Company at the close of business on August 5, 2011 will be entitled to notice of and to vote at the meeting or any adjournments thereof. A copy of the Company’s Annual Report on Form 10-K for the year ended December31, 2010, as filed with the Securities and Exchange Commission on March 30, 2011, which contains financial statements, accompanies this Notice and the attached Proxy Statement. August 8, 2011 By order of the Board of Directors Tal Gilat President and Chief Executive Officer PLEASE FILL IN, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED FOR THAT PURPOSE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. THE PROXY MAY BE REVOKED AT ANY TIME PRIOR TO EXERCISE, AND IF YOU ARE PRESENT AT THE MEETING YOU MAY, IF YOU WISH, REVOKE YOUR PROXY AT THAT TIME AND EXERCISE THE RIGHT TO VOTE YOUR SHARES PERSONALLY. PROXY STATEMENT INKSURE TECHNOLOGIES INC. ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 8, 2011 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of InkSure Technologies Inc. (“InkSure”, “Company”, “us”, “our”, or “we”) for use at the Annual Meeting of Stockholders to be held on Thursday, September 8, 2011 (the “Annual Meeting”), including any adjournment or adjournments thereof, for the purposes set forth in the accompanying Notice of Meeting. Management intends to mail this proxy statement, the accompanying form of proxy and annual report to stockholders on or about August 15, 2011. The address and telephone number of the principal executive offices of the Company are: InkSure Technologies Inc. 589 Fifth Avenue, Suite 401 New York, NY 10017 Telephone: (646) 233-1454 TABLE OF CONTENTS Page GENERAL INFORMATION 1 Outstanding Stock and Voting Rights 1 Voting Procedures 1 Quorum 1 Revocability of Proxies. 1 PROPOSAL I: ELECTION OF DIRECTORS 1 PROPOSAL II: RATIFICATION OF BOARD RESOLUTION TO APPROVE THE INKSURE 2 3 EXECUTIVE OFFICERS 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 8 CORPORATE GOVERNANCE AND DIRECTOR INDEPENDENCE 9 Board Leadership Structure and Role in Risk Oversight 9 Board Meetings 9 Committees of the Board of Directors 9 Deadline and Procedures for Submitting Board Nominations 10 Code of Ethics 10 Communications with the Board 10 COMPENSATION OF DIRECTORS AND EXECUTIVES 10 Summary Compensation Table 10 Employment Agreements 11 Outstnading Equity Awards at Fiscal Year-End 12 Directors Compensation for 2010 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 13 Transactions with Related Persons 13 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 Principal Accountant Fees and Services 14 Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Registered Public Accounting Firm 15 AUDIT COMMITTEE REPORT 15 STOCKHOLDER PROPOSALS FOR 2 16 OTHER INFORMATION 17 - i - GENERAL INFORMATION Outstanding Stock and Voting Rights Only stockholders of record at the close of business on August 5, 2011 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting. As of the Record Date, there were issued and outstanding42,312,088 shares of the Company’s Common Stock, $0.01 par value per share (the “Common Stock”), the Company’s only class of voting securities. Each share of Common Stock entitles the holder thereof to cast one vote on each matter submitted to a vote at the Annual Meeting. Voting Procedures; Quorum At the Annual Meeting, provided a quorum is present, the nominees for election as directors, receiving the greatest number of votes cast whether in person, or represented by proxy, up to the number of directors to be elected, which is five, will be elected as directors of the Company. All other matters to come before the Annual Meeting will be decided by the affirmative vote of a majority of the shares of Common Stock present in person or represented by proxy at the Annual Meeting and entitled to vote on the matter presented in person or by proxy, provided a quorum is present. A quorum is present if at least a majority of the shares of Common Stock outstanding as of the Record Date are present in person or represented by proxy at the Annual Meeting. It is currently anticipated that votes will be counted and certified by an Inspector of Election who is currently expected to be either an employee of the Company or its transfer agent. In accordance with Delaware law, abstentions and “broker non-votes” (i.e. proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other persons entitled to vote shares as to a matter with respect to which the brokers or nominees do not have discretionary power to vote) will be treated as present for purposes of determining the presence of a quorum. For purposes of determining approval of a matter presented at the meeting, abstentions will be deemed present and entitled to vote and will, therefore, have the same legal effect as a vote “against” a matter presented at the meeting if the matter requires the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on such matter. Broker non-votes will be deemed not entitled to vote on the subject matter as to which the non-vote is indicated. Broker non-votes will have no legal effect on the vote on the election of directors. Revocability of Proxies The enclosed proxies will be voted in accordance with the instructions thereon. Unless otherwise stated, all shares represented by such proxy will be voted as instructed. Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before its use by delivering to the Secretary of the Company a written notice of revocation or a duly executed proxy bearing a later date. Any stockholder who has executed a proxy but is present at the Annual Meeting, and who wishes to vote in person, may do so by revoking his or her proxy as described in the preceding sentence. Shares represented by valid proxies in the form enclosed, received in time for use at the Annual Meeting and not revoked at or prior to the Annual Meeting, will be voted at the Annual Meeting. The entire cost of soliciting proxies, including the costs of preparing, assembling, printing and mailing this Proxy Statement, the proxy and any additional soliciting material furnished to stockholders, will be borne by the Company. Arrangements will be made with brokerage houses, banks and other custodians, nominees and fiduciaries to send proxies and proxy materials to the beneficial owners of stock, and the Company expects to reimburse such persons for their reasonable out-of-pocket expenses. Proxies may also be solicited by directors, officers or employees of the Company in person or by telephone, telegram or other means. No additional compensation will be paid to such individuals for these services. 1 PROPOSAL I: ELECTION OF DIRECTORS At this year’s Annual Meeting of Stockholders, five (5) directors will be re-elected to the Board of Directors, which number will constitute the entire Board. Each director will be elected to a one-year term and will hold office until the 2012 Annual Meeting of Stockholders and until his successor has been duly elected and qualified or until his earlier death, resignation or removal. It is the intention of the Board of Directors to nominate Jonathan Bettsack, Gadi Peleg, Alon Raich, David W. Sass and Pierre L. Schoenheimer as directors. At this year’s Annual Meeting of Stockholders, the proxies granted by stockholders will be voted individually for the election, as directors of the Company, of the persons listed below, unless a proxy specifies that it is not to be voted in favor of a nominee for director. In the event any of the nominees listed below shall be unable to serve, it is intended that the proxy will be voted for such other nominees as are designated by the Board of Directors. Each of the persons named below has indicated to the Board of Directors that he will be available to serve. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE ELECTION OF EACH OF THE NOMINEES SPECIFIED BELOW. The following information is with respect to the nominees for election at this Annual Meeting of Stockholders: DIRECTORS (To be Elected) (New Term Will Expire in 2012) JONATHAN BETTSACK, 41, joined us as a director in May 2010. In1992 he joined as third generation to his family business. He was involved as founder in the establishment and sale of Sinfonet, the largest internet company in Panama. Jonathan's family enterprise currently owns the leading technology and computer retailer in Panama, Multimax, as well as Multitek, a business systems integrator company with offices in Panama, Colombia and Chile. Both companies have a combined labor force of over 500 employees. In real estate, the Bettsak family has been involved in land development and property leasing for many years. They are currently constructing apartment complexes as well as office centers, office buildings, hotel resorts and shopping malls. In 2008 Mr. Bettsak joined the board ofDigicel Panama,a leading cellular operator. Mr. Bettsack received his B.A. in Finance from the American University in Washington D.C. in 1991 and completed the Harvard Business School Owner, President, Manager Program in 2011. Mr. Bettsack's significant experience in the development of multinational businesses with diverse structures makes him suitable to serve as a director of the Company. GADI PELEG, 36, joined us in August 2008 as a director. On February 3, 2010, Mr. Peleg was appointed as our Chairman of the Board. Since May 2003, Mr. Peleg has been the president of Cape Investment Advisors, Inc., a private investment firm. Mr. Peleg also serves on the board of directors of Atelier 4, Inc., a logistics firm specializing in the care and transport of fine art and antiquities, which he joined in November 2005. Mr. Peleg received his BS from Columbia School of Engineering and Applied Science in 1997 and completed the Harvard Owner, President, Manager Program in 2008. Mr. Peleg’s diverse investment and managerial experience makes him suitable to serve as our Chairman of the Board and as a director of the Company. ALON RAICH, 35, joined us as a director in December 2009. Mr. Raich is a Certified Public Accountant admitted to practice in Israel since 2004. In 2005 he joined ICTS International NV, an aviation security company traded on over the counter stock market (OTC: ICTSF.OB), as a Controller, and since 2008 acts as its Chief Financial Officer. Between the years 2001 - 2005 Mr. Raich worked in the accounting firm, Kesselman & Kesselman, PriceWaterhouseCoopers (PwC). Mr. Raich holds a B.A. in economics and accounting and an M.A. in law both from Bar-Ilan University, Israel. Mr. Raich is familiar with the requirements of the SEC and the accounting and financial requirements for publicly-traded companies, making him suitable to serve as a director of the Company. DAVID W. SASS, 75, joined us in February 2003 as director. Mr. Sass is a director and officer of other private companies. For the past 50 years, Mr. Sass has been a practicing attorney in New York City and is currently a senior partner in the law firm of McLaughlin & Stern, LLP, a director of ICTS International N.V., an aviation security company traded on over the counter stock market (OTC: ICTSF.OB), an honorary trustee of Ithaca College and a Director of Temple University Law Foundation. Mr. Sass holds a B.A. from Ithaca College, a J.D. from Temple University School of Law and an LL.M. in taxation from New York University School of Law. In addition to his experience as a practicing attorney specializing in many aspects of corporate law, Mr. Sass also has experience in running a $100 million business making him even more suitable for the role of director of the Company. 2 PIERRE L. SCHOENHEIMER, 78, has been one of our directors since August 2006. Mr. Schoenhiemer is the managing director of Radix Organization, Inc., a private investment banking firm, which he founded in 1970. He is a director of Atelier 4, a logistics firm specializing in the care and transport of fine art and antiquities, which he joined in November 2005. From January 1998 until December 2005, Mr. Schoenheimer was a principal of Radix Capital Management, LLC, a General Partner in the Austin Capital & Radix Sterling Fund, Ltd., a Fund of Hedge Funds, which he also co-founded. Mr. Schoenheimer holds a B.A. from the New England College, a M.S. in Business from Columbia University and participated in the Owner/President Management Program (OPM) at Harvard University. Mr. Schoenheimer's experience in finance and corporate management renders him suitable to serve as a director of the Company. PROPOSAL II: RATIFICATION OF BOARD RESOLUTION TO ADOPT THE INKSURE 2011 EMPLOYEES, DIRECTORS AND CONSULTANT STOCK PLAN In August 2011, the Board approved a resolution to adopt the InkSure 2011 Employees, Directors and Consultants Stock Plan (the “Stock Plan”). The Board further recommended in its August 2011 resolution, that the Stock Plan be recommended and presented to the stockholders of the Company for their approval and ratification at the next Annual Meeting of the stockholders. Summary of the Stock Plan The following summary of the material features of the Stock Plan is qualified in its entirety by reference to the complete text of the Stock Plan which is filed as Appendix A herewith. Purposes of the Stock Plan The purpose of the Stock Plan is to encourage employees, directors and other individuals (whether or not employees) who render services to theCompany and its subsidiaries to continue their association with the Company and its subsidiaries by providing opportunities for them to participate in the ownership of the Company and in its future growth through the issuance to such persons of restricted shares of Common Stock of the Company (“Restricted Stock”). Shares Subject to the Stock Plan The total number of shares ofthe Company’s Common Stock that can be issued under the Stock Plan shall be determined from time to time by the Board, provided, however, that such number, together with the number of shares of Common Stock underlying: (i) stock options that may be issued under the InkSure Technologies Inc. 2002 Employee, Director and Consultant Stock Option Plan (the “Stock Option Plan”), and (ii) stock options granted outside the Stock Option Plan, shall not exceed ten million (10,000,000) shares of the Company’s Common Stock. This number shall be subject to adjustment upon certain events in accordance with the provisions of the Stock Plan. Administration of the Stock Plan The Stock Plan shall be administered by the Board of Directors of the Company.The Board shall from time to time determine to whom Restricted Stock shall be issued under the Stock Plan, and the terms and number of shares to be issued to such person. The Board may delegate to the Compensation Committee of the Board (the “Committee”), if any, the authority of the Board to make determinations and to take actions described in the Stock Plan, but the authority to issue shares of Restricted Stock under the Stock Plan shall remain with the Board at all times, and the Committee may only make recommendations to the Board in connection with such issuances. 3 Eligibility for Participation The individuals who shall be eligible to be issued shares of Restricted Stock under the Stock Plan shall be employees, directors and other individuals who render services to the management, operation or development of the Company or a subsidiary and who have contributed or may be expected to contribute to the success of the Company or a subsidiary (each a “Grantee”). Terms and Conditions of the Restricted Stock Upon the issuance of any shares of Restricted Stock to a Grantee, the Grantee shall execute and deliver to the Company a written Restricted Stock Agreement in such form as the Board shall approve from time to time, specifying the number of shares of Restricted Stock that were issued to the Grantee, the consideration, the restrictions on transfer of such Restricted Stock, and the terms under which the Restricted Stock may be released from restriction in whole or in part and such other terms and conditions as the Board shall approve. Each Restricted Stock Agreement shall state: (i) the number of shares of Restricted Stock issued to such Grantee, (ii) an amount of purchase price, if any, to be paid by the Grantee in consideration for the issuance of the Restricted Stock, (iii) the terms of payment of such amount, and (iv) the vesting schedule, if any, for the Restricted Stock. Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of, except by will or the laws of descent and distribution, for such period as the Board or the Committee shall determine from the issuance date (the "Restricted Period"), and may be subject to repurchase provisions. The Board or the Committee, as applicable, may also impose such additional or alternative restrictions and conditions on the Restricted Stock, as it deems appropriate, including the satisfaction of performance criteria. Certificates for shares issued pursuant to Restricted Stock shall bear an appropriate legend referring to such restrictions, and any attempt to dispose of any such shares in contravention of such restrictions shall be null and void and without effect. Such certificates may, if so determined by the Committee, be held in escrow by an escrow agent appointed by the Board or the Committee, or, if a Restricted Stock is issued pursuant to Section 102 of the Israeli Income Tax Ordinance, as amended, by a Trustee. The Board or the Committee, as applicable, may adjust performance goals to take into account changes in law and accounting and tax rules and to make such adjustments as the Board or the Committee deems necessary or appropriate to reflect the inclusion or the exclusion of the impact of extraordinary or unusual items, events or circumstances. The Board or the Committee, as applicable, may also adjust the performance goals by reducing the amount to be received by any Grantee if and to the extent that the Board or the Committee deems it appropriate. During the Restricted Period the Grantee shall possess all incidents of ownership of such Restricted Stock, including the right to receive dividends with respect to such Restricted Stock. All distributions, if any, received by a Grantee with respect to Restricted Stock as a result of any stock split, stock dividend, combination of shares, or other similar transaction shall be subject to the restrictions applicable to the original stock award. Issuance of Restricted Stock The issuance of Restricted Stock under the Stock Plan shall be made by action of the Board at a meeting at which a quorum of its members is present, or by unanimous written consent of all its members. Effective Date, Duration, Amendment and Termination of the Stock Plan The Stock Plan is effective as of August 4, 2011, subject to ratification by the stockholders within twelve (12) months after such date. Shares of Restricted Stock may be issued prior to such ratification.The Board may issue Restricted Stock under the Stock Plan from time to time until the close of business on August 4, 2021. The Board may at any time amend the Stock; provided, however, that without approval of the Board, or if applicable, the Company’s stockholders, there shall be no:(a) change in the number of shares of Common Stock that may be issued under the Stock Plan; (b) change in the class of persons eligible to receive Restricted Stock; or (c) other change in the Stock Plan that requires the Board’s or the Company’s stockholder approval under applicable law.The Plan may be terminated at any time by action of the Board, but any such termination will not terminate any shares of Restricted Stock then outstanding. 4 U.S. Tax Treatment To the extent required by law, the Company shall withhold or cause to be withheld income and other taxes with respect to any income recognized by a Grantee by reason of issuance of Restricted Stock or by reason of the vesting of Restricted Stock, and as a condition for the issuance of any Restricted Stock by the Company, the Grantee shall agree that if the amount payable to him by the Company or any subsidiary in the ordinary course is insufficient to pay such taxes, then he shall upon the request of the Company pay to the Company an amount sufficient to satisfy its tax withholding obligations. Without limiting the foregoing, the Board may in its sole discretion permit any Grantee’s withholding obligation to be paid in whole or in part in the form of shares of Common Stock of the Company, by withholding from the shares to be issued or by accepting delivery from the Grantee of shares already owned by him. Under current federal income tax law, persons receiving common stock pursuant to a grant of restricted stock generally will recognize ordinary income equal to the excess of the fair market value of the shares received over the purchase price, if any. We generally will be entitled to a corresponding federal income tax deduction. When such stock is sold, the seller generally will recognize capital gain or loss based on the excess of the fair market value of the shares received over the seller's tax basis in the stock. Special rules apply if the stock acquired is subject to vesting or is subject to certain restrictions on resale under federal securities laws applicable to directors, officers, and 10% stockholders. If required by law, Participants must pay withholding taxes or agree to have such taxes withheld by transferring shares or allowing shares to be withheld, if allowed by law. Israeli Tax Treatment The Stock Plan includes an appendix, which governs the issuance of Restricted Stock to Israeli Grantees under Section 102 (“Section 102”) of the Israeli Income Tax Ordinance, as amended. The Company chose the Capital Gain Method (‘Maslul Revach Hon’) under Section 102, which choice may be changed in the future, by a Board resolution and according to the requirements of the Income Tax Ordinance. Under Section 102, all Restricted Stock to Israeli Grantees shall be issued to an Israeli Trustee to be held in Trust for the benefit of the relevant Israeli Grantees for a period of at least 24 months. Assuming the Restricted Stock is held by the Trustee for at least 24 months, under the Capital Gain Method, any gain that arises from the sale of the Restricted Stock by such Grantee will be taxed as follows: (i) the positive difference between the fair market value of the stock on the issue date (as determined according to the Income Tax Ordinance) and the exercise price (if any), will be treated as ordinary income by the Grantee’s and will be subject to the general income and social tax rates, and (ii) any additional gain (i.e. the positive difference between the fair market value of the stock on sale date and the fair market value of the stock on the issue date (as determined according to the Income Tax Ordinance)) will be treated as capital gain and will be subject to a reduced rate that is currently set at a 25%. To the extent that the Restricted Stock is sold or extracted from the trust prior to the end of the 24-month period, the entire amount will be treated as ordinary income by the Grantee and will be subject to income and social tax. Rules Particular to Specific Countries The terms and conditions of the Stock Plan may be amended with respect to particular types of Grantees as determined by the Board (for example – Israeli employees) by an addendum to the Stock Plan (the “Appendix”). The Company may adopt one or more Appendices. Each Appendix shall be approved by the Board and as required or advisable under applicable law. The terms of an Appendix shall govern only with respect to the types of Grantees specified in such Appendix. In the case that the terms and conditions set forth in an Appendix conflict with any provisions of the Plan, the provisions of the Appendix shall govern with respect to Grantees that are subject to such Appendix, provided, however, that such Appendix shall not be construed to grant the Grantees rights not consistent with the terms of the Plan, unless specifically provided in such Appendix. 5 EQUITY COMPENSATION PLANS INFORMATION The following table provides information about shares of the Company’s Common Stock that may be issued upon the exercise of options and warrants under all of our existing compensation plans as of December 31, 2010. Prior to the adoption of the Stock Plan by our Board in August 2011, the Company's 2002 Employee Director and Consultant Stock Option Plan (the “Stock Option Plan”) was the Company’s only stockholder approved equity compensation plan. The Company has a number of options and warrants which were granted not as part of any equity compensation plans, and which were not approved by security holders, and such securities are also aggregated in the table below. PLAN CATEGORY NUMBER OF SECURITIES TO BE ISSUED UPON EXERCISE OF OUTSTANDING OPTIONS, WARRANTS AND RIGHTS WEIGHTED-AVERAGE EXERCISE PRICE OF OUTSTANDING OPTIONS, WARRANTS AND RIGHTS NUMBER OF SECURITIES REMAINING AVAILABLE FOR FUTURE ISSUANCE UNDER EQUITY COMPENSATION PLANS (EXCLUDING SECURITIES REFLECTED IN COLUMN (A)) (A) (B) (C) Equity compensation plans approved by security holders $ Equity compensation grants not approved by security holders(1) $ 0 TOTAL For more information about these equity compensation grants not approved by security holders – see Note 10 to the Financial Statements enclosed with the Company’s Annual Report on Form 10-K year ended December 31, 2010, which was filed with the Securities and Exchange Commission on March 30, 2011. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE RATIFICATION AND APPROVAL OF THE BOARD RESOLUTION TO ADOPT THE INKSURE TECHNOLOGY INC. 2011 EMPLOYEES, DIRECTORS AND CONSULTANTS STOCK PLAN. EXECUTIVE OFFICERS The following is information with respect to the Company’s officers who are not directors or nominees for director: TAL GILAT, 40, joined us in March 2010 as President and Chief Executive Officer.Between the years 2005-2009: Mr. Gilat headed SanDisk Enterprise Sales (NASDAQ: SNDK) in North America. Mr. Gilat joined SanDisk through the company's acquisition of publicly traded M-Systems (NASDAQ: FLSH), where Mr. Gilat headed M-System's Global Enterprise Business. Between the years 2000 - 2004: Mr. Gilat founded and served as CEO of Kavado Inc. (acquired by Protegrity Inc.). Mr. Gilat holds a B.A. with honors in Economics & Business Administration from the Hebrew University in Jerusalem and an M.B.A. from Columbia Business School in New York. DAVID (DADI) AVNER, 38, joined us in August 2010 as Chief Financial Officer. Prior to joining InkSure, Mr. Avner served as Chief Financial Officer of Onset Technology Ltd., a provider of wireless e-mail solutions since 2005. Prior to joining Onset, Mr. Avner served as a Financial Controller at Gilat Satcom Ltd. (Tel Aviv Stock Exchange: STKM), a provider of satellite communications products and services, since 2002. Mr. Avner began his career at Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, where he served as an account manager in the high-tech practice since 1999. Mr. Avner holds a B.A. in Business and Accounting from the Israeli College of Management Academic Studies, and he is a Certified Public Accountant in Israel. 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of the Record Date, concerning the beneficial ownership of voting securities of (i) each current member of the Board of Directors, (ii) each of our directors and executive officers named in the Summary Compensation Table below, (iii) all of our directors and executive officers as a group, and (iv) each beneficial owner of more than 5% of the outstanding shares of any class of our voting securities relying solely upon the amounts and percentages disclosed in their public filings. As of the Record Date, we had 42,312,088 shares of Common Stock outstanding. Directors and Executive Officers** Amount ofShares Beneficially Owned(1) Percentage Owned Yaron Meerfeld (2) 6.3 % Alon Raich (3) * Jonathan Bettsak * Pierre L. Schoenheimer (4) 5.6 % David W. Sass (5) * Gadi Peleg (6) 9.8 % Viktor Godlovsky (7) * Tal Gilat (8) * Executive officers and directors as a group (8 persons) 23.0 % 5% STOCKHOLDERS ICTS International N.V. and affiliates (9) 23.4 % James E. Lineberger and affiliates (10) 6.3 % * Represents beneficial ownership of less than 1% of the outstanding shares of our Common Stock. ** Except as otherwise indicated, the address of each beneficial owner is c/o InkSure Technologies Inc.,589 Fifth Avenue, Suite 401, New York, NY 10017. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the "SEC") and generally includes voting or investment power with respect to securities. Beneficial ownership also includes shares of Common Stock subject to options and warrants currently exercisable or convertible, or exercisable or convertible within sixty (60) days of August 5, 2011. Except as indicated by footnote, to our knowledge, all persons named in the table above have sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned. Includes stock options to purchase up to 1,450,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Includes stock options to purchase up to 70,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Includes stock options to purchase up to 130,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Includes stock options to purchase up to 130,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. 7 Includes stock options to purchase up to 750,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Consists of stock options to purchase up to 200,000 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Consists of stock options to purchase up to 314,998 shares of Common Stock, which are currently exercisable or exercisable within 60 days of August 5, 2011. Consists of 544,118 shares of Common Stock beneficially owned by ICTS-USA, Inc., a wholly owned subsidiary of ICTS International, N.V.; 3,075,676 shares of Common Stock beneficially owned by ICTS Information Systems, B.V., a wholly owned subsidiary of ICTS International, N.V.; and 6,295,761 shares of Common Stock owned by ICTS International N.V. ICTS-USA, Inc.'s, ICTS Information Systems, B.V.'s and ICTS International N.V.’s address is Biesboch 225, 1mstelveen, Netherlands. This information is based solely on information provided by the shareholders on a Schedule 13D filed with the SEC on March 22, 2010. Consists of 1,954,930 shares of Common Stock owned by James E. Lineberger Revocable Trust, a Florida trust, 720,456 shares of Common Stock owned by L & Co., LLC, a Delaware limited liability company and 100,000 shares of Common Stock owned by James E. Lineberger IRA. James E. Lineberger Revocable Trust’s, L & Co., LLC’s and James Lineberger IRA’s address is P.O. Box 7006, Audubon, PA 19407. This information is based solely on information provided by the shareholders on a Schedule 13D filed with the SEC on April 21, 2011. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), requires our directors and officers, and persons who own more than 10% of our common stock, to file with the SEC initial reports of beneficial ownership and reports of changes in beneficial ownership of the common stock and other equity securities of the Company. Officers, directors and greater than 10% beneficial owners are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. To the Company'sknowledge, based solely on review of the copies of such reports furnished to us and written representations that no other reports were required, during the fiscal year ended December 31, 2010, all Section 16(a) filing requirements applicable to our officers, directors and greater than 10% beneficial owners were filed on a timely basis, except the following: Form 4 filed by Pierre L. Schoenheimer on February 1, 2010 for a transaction dated January 22, 2010; Form 4 filed by Gadi Peleg on February 17, 2010 for a transaction dated January 19, 2010; Form 4 filed by Pierre L. Schoenheimer on March 19, 2010 for a transaction dated March 11, 2010; Form 4 filed by Yaron Meerfeld on March 22, 2010 for a transaction dated March 11, 2010; Form 4 filed by Alon Raich on March 22, 2010 for a transaction dated March 11, 2010; Form 4 filed by Gadi Peleg on March 23, 2010 for a transaction dated March 11, 2010; Form 3 filed by Jonathan Bettsack on July 14, 2010 dated May 27, 2010; and Form 3 filed by David (Dadi) Avner on September 29, 2010 dated September 21, 2010; 8 CORPORATE GOVERNANCE AND DIRECTOR INDEPENDENCE Board Leadership Structure and Role in Risk Oversight The position of Chairman of the Board is held by Gadi Peleg, who is not an executive officer.As our Common Stock is currently traded on the OTC Bulletin Board, we are not subject to the rules of any national securities exchange which require that a majority of a listed company’s directors and specified committees of the board of directors meet independence standards prescribed by such rules. However, of our five directors currently serving on the Board of Directors, we believe that Gadi Peleg, David W. Sass, Pierre L. Schoenheimer,Jonathan Bettsack and Alon Raich are independent directors within the meaning of Rule 5605(a)(2) of The NASDAQ Stock Market Inc. listing rules. The Board believes this leadership structure provides effective and clear leadership for the Company. Board Meetings During 2010, the Board of Directors held 6 meetings. All of the directors attended at least 75% of the meetings of the Board of Directors and the committees on which he served.Each of the directors is encouraged to attend the annual stockholder’s meeting. Committees of the Board of Directors Audit Committee. During the fiscal year ended December 31, 2010, we had 6 meetings of our Audit Committee. The Audit Committee currently has three members: Messrs. Alon Raich (Chairman), David W. Saas and Pierre L. Schoenheimer. The Audit Committee recommends to the Company’s Board of Directors to retain or terminate the services of our independent accountants, reviews annual financial statements, considers matters relating to accounting policy and internal controls and reviews the scope of annual audits. All members of the Audit Committee satisfy the current independence standard promulgated by the SEC, as such standards apply specifically to members of audit committees. The Board of Directors has determined that Alon Raich and Pierre L. Schoenheimer are “audit committee financial experts” as the SEC has defined that term in Item 407 of Regulation S-K. The Audit Committee written charter is attached hereto as Appendix B. Compensation Committee. During the fiscal year ended December 31, 2010, there were no meetings of the Compensation Committee. The Board itself handled the functions typically administered by the Compensation Committee. The role of the Compensation Committee is to advise and make recommendations to the Board of Directors relating to the compensation of the Company’s executive officers, administration of all plans of the Company under which Company securities may be acquired by directors, executive officers, employees and consultants and to produce a report, if required, on executive compensation in the Company’s annual proxy statement in accordance with applicable rules and regulations. The current members of our Compensation Committee are Messrs. Gadi Peleg, Pierre L. Schoenheimer and Jonathan Bettsack, all of whom are independent directors. The Committee reports to the Board of Directors which has the final decisions with respect to all such matters. The Compensation Committee written charter is attached hereto as Appendix C. We do not have a standing nominating committee. The Board of Directors has not established a nominating committee primarily because the current composition and size of the Board of Directors permits candid and open discussion regarding potential new members of the Board of Directors. The entire Board of Directors currently operates as the nominating committee for the Company. There is no formal process or policy that governs the manner in which we identify potential candidates for the Board of Directors. Historically, however, the Board of Directors has considered several factors in evaluating candidates for nomination to the Board of Directors, including the candidate's knowledge of the company and its business, the candidate's business experience and credentials, racial and gender diversity, and whether the candidate would represent the interests of all our stockholders as opposed to a specific group of stockholders. We do not have a formal policy with respect to our consideration of Board of Directors nominees recommended by stockholders of the Company. However, the Board of Directors will consider candidates recommended by stockholders on a case-by-case basis. A stockholder who desires to recommend a candidate for nomination to the Board of Directors should do so in writing to the Company at 589 Fifth Avenue, Suite 401, New York, NY 10017, Attn: Chief Financial Officer. 9 Deadline and Procedures for Submitting Board Nominations A stockholder wishing to nominate a candidate for election to the Board at the Annual Meeting of Stockholders to be held in 2012 is required to give written notice containing the required information specified above addressed to the Board of Directors, c/o Chief FinancialOfficer, InkSure Technologies Inc., 589 Fifth Avenue, Suite 401, New York, NY 10017, of his or her intention to make such a nomination. The notice of nomination and other required information must be received by the Company no later than May 1, 2012. With respect to the deadlines discussed above, if the date of the Annual Meeting of Stockholders to be held in 2012 is advanced by more than thirty days or delayed (other than as a result of adjournment) by more than thirty days from the anniversary of the Annual Meeting held in 2011, a stockholder must submit any such proposal to the Company no later than the close of business on the sixtieth day prior to the date of the 2012 Annual Meeting. Code of Ethics We have adopted a code of conduct and ethics that applies to all of our employees, including our Chief Executive Officer and Chief Financial and Accounting Officers. The text of the code of conduct and ethics is available on our website, www.inksure.com. Disclosure regarding any amendments to, or waivers from, provisions of the code of conduct and ethics that apply to our directors, principal executive and financial officers will be posted on our website within four business days following the date of any such amendment or waiver. Communications with the Board Stockholders who have questions or concerns should contact the members of the Board of Directors by writing to: Board of Directors, c/o Chief Financial Officer, InkSure Technologies Inc., 589 Fifth Avenue, Suite 401, New York, NY 10017. All communications received in writing will be distributed to the members of the Board of Directors deemed appropriate, depending on the facts and circumstances outlined in the communication received. COMPENSATION OF DIRECTORS AND EXECUTIVES Summary Compensation Table The following table sets forth, for the last two completed fiscal years, all compensation paid, distributed or accrued, including salary and bonus amounts, for services rendered to us by (i)all individuals serving as our principal executive officer or acting in a similar capacity during the last completed fiscal year, regardless of compensation level; (ii) our two most highly compensated executive officers other than the principal executive officer who were serving as executive officers at the end of the last completed fiscal year and had annual total compensation greater than $100,000; and (iii) up to two additional individuals for whom disclosure would have been provided pursuant to (ii) above but for the fact that the individual was not serving as our executive officer at the end of the last completed fiscal year. NAME AND PRINCIPAL POSITION YEAR SALARY BONUS OPTION AWARDS ALL OTHER COMPENSATION TOTAL Tal Gilat, PRESIDENT AND CHIEF EXECUTIVE OFFICER – Yaron Meerfeld, CHIEF OPERATING OFFICER (3) – Viktor Godlovsky DIRECTOR OF SALES & BUSINESS DEVELOPMENT – – Ehud Zorea R&D MANAGER – – (1) Options awards costs are measured according to the grant date fair value in accordance with ASC Topic 718-10, “Share-Based Payment”. For a disclosure of the assumptions made in the valuation of the options awards please refer to Note 2 of the Notes to Consolidated Financial Statements under Item 15 of this Annual Report on Form 10-K for the year ended December 31, 2010. (2) For use of company car. (3) Mr. Meerfeld also served as our Acting Chief Executive Officer until February 2010. Starting March 2010, Mr. Meerfeld ceased serving as our acting chief executive officer but continued to serve as our chief operating officer and as a director until his resignation in November 2010. (4) Bonus criteria is determined by the Board on an annual basis and consists of specific revenues, new customers and new channel partners milestones. 10 Employment Agreements On March 2, 2010, the Board of Directors appointed Mr. Tal Gilat as President and Chief Executive Officer of the Company commencing immediately. Under his employment agreement, Mr. Gilat is entitled to a base salary of NIS 50,000 per month. In addition, Mr. Gilat is entitled to targeted 2010 Management By Objectives, or MBO, gross bonus of up to NIS 480,000 (at 100% achievement, in accordance with the MBO targets set by the Company's Board of Directors. The MBO criteria consist of specific revenues, new customers and new channel partners milestones). Furthermore, the Company pays an additional sum of up to 15.83% of the base salary towards a manager's insurance policy, and an amount equal to 7.5% of the base salary for an advanced study fund, both in the name of Mr. Gilat. Mr. Gilat is also entitled to a company car and cell phone in accordance with the Company's policy. Mr Gilat is also entitled to paid annual vacation time and such other benefits as the Company may grant from time to time to its executive employees. Finally, in connection with his appointment, the Company granted to Mr. Gilat options to purchase up to 700,000 shares of the Company's common stock according and subject to the provisions of the Company's 2002 Employee, Director and Consultant Stock Option Plan. The options are exercisable at $0.38 per share and vest as follows: 58,333 options were vested on September 2, 2010 and the rest in ten equal quarterly installments up until March 2, 2013. On September 21, 2010, the Board of Directors appointed Mr. David (Dadi) Avner, the former controller of the Company's subsidiary, InkSure Ltd., as Chief Financial Officer of the Company commencing immediately. Mr. Avner continued to be an employee of InkSure Ltd. Under his employment agreement with InkSure Ltd., Mr. Avner is entitled to a base salary of NIS 22,500 per month. In addition, Mr. Avner is entitled to an additional monthly gross amount of NIS 7,500 as global compensation for overtime hours. Furthermore, InkSure Ltd. pays him an amount of up to 13.83% of the salary towards his manager's insurance fund, and an additional amount equal to 7.5% of the salary for his advanced study fund. Mr. Avner is also entitled to a company car, cell phone and laptop computer in accordance with InkSure Ltd.'s policies. Mr. Avner is also entitled to paid annual vacation time and such other benefits as the Company may grant from time to time to its executive employees. Finally, in connection with his appointment, Mr. Avner was granted stock options to purchase up to 400,000 shares of the Company's common stock according and subject to the provisions of the Company's 2002 Employee, Director and Consultant Stock Option Plan.The options are exercisable at $0.16 per share and vest in four equal annual installments, the last of which on October 14, 2014. Our officers, like our employees, are entitled to "Dmey Havra'a" as provided in a Collective Bargaining Agreement to which the General Labor Union of the Workers in Israel is a party. Dmey Havra'a is an employee benefit program whereby employees receive payments from their employer for vacation. In addition, InkSure Ltd. pays a monthly amount equal to 14.38% of the salary of each employee to an insurance policy, pension fund or combination of both according to the request of such employee. Each employee pays a monthly amount to such insurance policy equal to 5% of such employee's salary. InkSure Ltd. pays a monthly amount up to 7.5% of each employee's salary to an educational fund in the name of such employee. Each employee pays a monthly amount to such fund equal to 2.5% of such employee's salary. 11 Outstanding Equity Awards At Fiscal Year-End The following table shows stock option awards outstanding on the last day of the fiscal year ended December31, 2010 for each of our named executive officers. Name Number of Securities Underlying Unexercised Options (#) Exercisable (1) Number of Securities Underlying Unexercised Options (#) Unexercisable (1) (2) Option Exercise Price ($) Option Expiration Date Tal Gilat (3) 03/02/2015 Yaron Meerfeld (4)(5) 11/30/2011 Viktor Godlovsky (6) 01/19/2015 Ehud Zorea (7)(8) 01/19/2015 The options were granted pursuant to our 2002 Employee, Director and Consultant Stock Option Plan. The outstanding option agreements issued under our 2002 Employee, Director and Consultant Stock Option Plan provide for acceleration of the vesting of the options granted upon or in connection with a change in control. On March 2, 2010 Mr. Gilat was granted stock options to purchase 700,000 shares of common stock. The options are exercisable at $0.38 per share and vest as follows: 58,333 options were vested on September 2, 2010 and the rest in ten equal quarterly installments of 64,166 options up until March 2, 2013. On January 19, 2010, all of Mr. Meerfeld’s then 280,000 existing stock options were cancelled and replaced with new stock options to purchase 1,450,000 shares, with an exercise price of $0.125 per share. On December 1, 2010, the Company terminated the employment agreement of Mr. Meerfeld, which termination triggered an acceleration of exercisability of all outstanding stock options of Mr. Meerfeld, all of which are now exercisable. On January 19, 2010, all of Mr. Godlovsky’s then 56,000 existing stock options were cancelled and replaced with new stock options to purchase 400,000 shares, with an exercise price of $0.125 per share. Stock options to purchase 100,000 shares of common stock were immediately vested on the date of grant and stock options to purchase the remaining 300,000 shares will vest in three equal annual installments, the last of which on January 19, 2013. On January 19, 2010, all of Mr. Zorea’s then 50,000 existing stock options were cancelled and replaced with new stock options to purchase 400,000 shares, with an exercise price of $0.125 per share. Stock options to purchase 100,000 shares of common stock were immediately vested on the date of grant and stock options to purchase the remaining 300,000 shares were to vest in three equal annual installments, the last of which on January 19, 2013. On December 31, 2010, the Company terminated the employment agreement of Mr. Zorea, which triggered an acceleration of exercisability of all outstanding stock options of Mr. Zorea, all of which were exercisable until April 30, 2011, at which time any unexercised options were cancelled. 12 Directors Compensation for 2010 (1) (4) Fees Earned or Stock Option Paid in Cash Awards Awards Total Name Gadi Peleg (4) $ Alon Raich $ David W. Sass $ Pierre L. Schoenheimer $ Randy F. Rock (5) $ $
